DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This action is responsive to the Continuation Application filed on April 13, 2021.  Claims 1-21 are pending in the case, with claims 1, 11 and 21 in independent form.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,977,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims merely vary in terms of scope and minor variations in wording.

Regarding claim 1, the ‘426 patent claims recite:
A method of designing a customizable website, sequentially comprising (i.e., ‘426 patent, claim 1, col 13:8-9.): 
receiving user-customized content from a user device, the user-customized content provided for one or more of a plurality of web page templates associated with a customizable website (i.e., ‘426 patent, claim 1, col 13:29-31), wherein the web page templates are provided by a host server (i.e., ‘426 patent, claim 1, col 13: 10-11.); 
receiving user input to publish the customizable website after receipt of the user-customized content (i.e., ‘426 patent, claim 1, col 13:37.); and 
applying a layout function provided by the host server to the user-customized content following receipt of the user input to publish the customizable website, wherein the layout function retains a plurality of predetermined proportions by adjusting dimensions of the user-customized content embedded within the web page templates independent of customization by a user of the user device (i.e., ‘426 patent, claim 1, col 13:39-48.).  

Regarding claim 2, which depends from claim 1, the ‘426 patent claims recite:
further comprising receiving hierarchical input from the user device regarding one or more hierarchical relationships between the plurality of web page templates, wherein customization of the web page templates is further based on the hierarchical relationships (i.e., ‘426 patent, claim 1, col 13:33-36.).  
Regarding claim 3, which depends from claim 2, the ‘426 patent claims recite:
wherein the hierarchical relationships specify that customization of a superior web page template is applied to an inferior web page template in adherence to a global content effect of the hierarchical relationships (i.e., ‘426 patent, claim 3, col 13:57-60.).

Regarding claim 4, which depends from claim 3, the ‘426 patent claims recite:
wherein the web page templates include at least one of: a site master template, wherein the hierarchical relationships specify that the site master template is a most superior web page template among the web page templates; a homepage template, wherein the hierarchical relationships specify that the homepage template is inferior to the site master template; and one or more sub-templates (i.e., ‘426 patent, claim 1, col 13:15-29.).
  
Regarding claim 5, which depends from claim 4, the ‘426 patent claims recite:
wherein the user-customized content is provided for the site master template, and further comprising applying the user-customized content to one or more web page templates that are inferior to the site master template in adherence to the global content effect of the hierarchical relationships (i.e., ‘426 patent, claim 3, col 13:57-60.). 
 
Regarding claim 6, which depends from claim 4, the ‘426 patent claims recite:
wherein the hierarchical relationships further include a cascading hierarchy of the sub-templates, and wherein the cascading hierarchy specifies that at least one of the sub-templates is inferior to another one of the sub-templates (i.e., ‘426 patent, claim 4, col 13:61-63.).  

Regarding claim 7, which depends from claim 6, the ‘426 patent claims recite:
wherein the user-customized content is provided for the at least one sub-template (i.e., ‘426 patent, claim 1, col 13:24-28.), and further comprising applying the user-customized content to the other sub-template in adherence to the global content effect of the hierarchical relationship (i.e., ‘426 patent, claims 2-3, col 13:52-60.).  

Regarding claim 8, which depends from claim 1, the ‘426 patent claims recite:
wherein the layout function is applicable to specifically adjust the user-customized content (i.e., ‘426 patent, claim 1, col 13:39-48.).  

Regarding claim 9, which depends from claim 1, the ‘426 patent claims recite:
wherein the layout function is applicable to adjust an entirety of the customizable website (i.e., ‘426 patent, claim 1, col 13:39-48.). 
 
Regarding claim 10, which depends from claim 1, the ‘426 patent claims recite:
further comprising transferring the customizable website from the host server to a content storage unit where the customizable website is accessible by the user device (i.e., ‘426 patent, claim 1, col 13:49-51.).  

Claims 11-19 recite systems that substantially parallel the methods of claims 1-10. Therefore, the analysis discussed above with respect to claims 1-10 also applies to claims 11-19, respectively. Accordingly, claims 11-19 are rejected based on substantially the same rationale as set forth above with respect to claims 1-10, respectively. More specifically regarding A computer system of designing a customizable website comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the computer system to (i.e., ‘426 patent, claim 11, col 15:1-5.).  

Claim 21 recites a non-transitory computer readable storage medium that substantially parallels the method of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 21. Accordingly, claim 21 is rejected based on substantially the same rationale as set forth above with respect to claim 1. More specifically regarding A non-transitory computer readable storage medium having embodied thereon a program, wherein the program is executable by a processor (i.e., ‘426 patent, claim 6, col 14:1-3.).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abrahami (Patent No. US 10,185,703) is considered pertinent in disclosing web site design system integrating dynamic layout and dynamic content.
Kraft et al. (Patent No. US 7,383,499) is considered pertinent in disclosing dynamically creating a destination template.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BARBARA M LEVEL/Examiner, Art Unit 2144